Notice of Pre-AIA  or AIA  Status
               The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION       
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-7 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
            
            Regarding claim 1, the phrase “the external device” in line 11 of the claim is indefinite. There are two different “external device”. It is unclear which one is being referred by the phrase. Claim 15 is rejected for the same reasons as discussed above with respect to claim1. Since claims 2-7 and 16-20 are dependent claims, these claims are also rejected.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1-3, 6-9, 12, 13, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cherian et al. (International Pub. No. WO2013158653A1) in view of Lei (Chinese Pub. No. CN106792855A) further in view of Harrang et al. (U.S. Pub. No. 2010/0031299).  

            Regarding claims 1, 15, with respect to Figures 1-11, Cherian teaches an electronic apparatus (item 110, fig.1), comprising: 
            a communication circuit (item 110, fig.1) (Note; since the mobile device communicates with other device, the mobile device must have a communication circuit (see paragraph 0037).);
            a microphone (item 110, fig.1) (Note; since mobile device such as portable wireless telephone can communicate voice, the telephone must have microphone (see paragraph 0003)); 
            a memory for storing computer executable instructions (paragraphs 0011- 0014, 0029); and at least one processor configured to execute the computer executable instructions to:
            acquire, from a voice received through the microphone, information on an external device which a user wishes to setup, based on an external device corresponding to the acquired information being searched through the communication circuit (fig.1, item 104; paragraphs 0029, 0032, 0041);
             control the communication circuit to transmit information on an access point to the external device to enable the external device to communicate with an external network 150 in fig.1 [i.e., server] (fig.1, item 105; paragraphs 0034-0036, 0041); and

             However, Cherian does not specifically teach acquiring from a voice received through the microphone, information on an external device which a user wishes to register as well as transmitting a registration request with respect to the external device. However, Cherian suggests that the mobile device may host an internal registrar for the purpose of Wi-Fi protected setup in order to enable the device to communicate with other Wi-Fi devices (see paragraph 0029).  
             Lei teaches acquiring from a voice received through the microphone, information on an external device which a user wishes to configure (abstract) whereas Harrang teaches acquiring information on an external device which a user wishes register as well as transmitting a registration request with respect to each of the playback device [i.e., the external device] (fig.1; paragraphs 0008, 0032, 0041). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Cherian to incorporate the feature of acquiring from a voice received through the microphone, information on an external device which a user wishes to register as well as transmitting a registration request with respect to the external device in Cherian’s invention in order to provide efficient voice control of device registration in wireless communication network.      

            Regarding claims 2 and 16, Cherian teaches control the communication circuit to transmit the login information associated with an account of the user 102 at hospital’s website [i.e., the server] (paragraph 0036); 

              However, Cherian does not specifically teach transmitting the voice received through the microphone. However, Cherian suggests that the mobile device may host an internal registrar for the purpose of Wi-Fi protected setup in order to enable the device to communicate with other Wi-Fi devices (see paragraph 0029).  
             Lei teaches transmitting the voice received through the microphone (abstract) Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Cherian to incorporate the feature of transmitting the voice received through the microphone in Cherian’s invention in order to provide efficient voice control of device access in wireless communication network.

             Regarding claims 3 and 17, Cherian teaches control the communication circuit to transmit the login information associated with an account of the user 102 at hospital’s website [i.e., the server] (paragraph 0036); 
             receive, from the manufacturer’s website [i.e., server], security credential [i.e., information] on the external device through the communication circuit (paragraph 0033) (Note; the user downloads application from a manufacturer’s website and the application includes the security credential.).
              However, Cherian does not specifically teach transmitting the voice received through the microphone. However, Cherian suggests that the mobile device may host an internal registrar for 
             Lei teaches transmitting the voice received through the microphone (abstract) Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Cherian to incorporate the feature of transmitting the voice received through the microphone in Cherian’s invention in order to provide efficient voice control of device access in wireless communication network.

            Regarding claims 6 and 20, Cherian teaches wherein the at least one processor is further configured to search an external device whose service set identifier (SSID) includes the acquired information about the external device (fig.2; paragraphs 0005, 0032).

           Regarding claim 7, Cherian teaches wherein the information on the access point is used by the electronic apparatus to access the access point (paragraphs 0028-0029).  
   

          a communication circuit (fig.1; paragraphs 0034-0036) (Note; since the mobile device communicates with external network 150 in fig.1/website [i.e., server], the server must have a communication circuit (see paragraph 0037).);
          a memory for storing computer executable instructions (paragraphs 0034-0036) (Note; since the user downloads application from the website [i.e., server], the server must have storage which can store computer executable instructions to perform operation.).  

         Claim 9 is rejected for the same reasons as discussed above with respect to claim 1. Furthermore, Cherian teaches based on the WPS setup request of first user and a WPS setup request for the first device being received, login/configure the first device to an account of the first user (fig.1; paragraphs 0034-0036).

         Claim 12 is rejected for the same reasons as discussed above with respect to claims 1 and 3.

         Claim 13 is rejected for the same reasons as discussed above with respect to claim 1. Furthermore, Cherian teaches when on a setup request is received from the first device through the communication circuit, and a WPS setup request received from the first device corresponds to a setup request received from the electronic apparatus correspond to each other, configure the first device (fig.1; paragraphs 0029, 0034-0036).         

Claims 5, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cherian et al. (International Pub. No. WO2013158653A1) in view of Lei (Chinese Pub. No. CN106792855A) further in view of Harrang et al. (U.S. Pub. No. 2010/0031299) further in view of Hebert et al. (U.S. Pub. No. 2015/0143468).  

            Regarding claims 5, 14, 19, Cherian teaches a speaker, control the speaker to output the audio data (fig.1; paragraphs 0003, 0029) (Note; in paragraph 0029, Cherian teaches that the mobile device can be a mobile telephone, a portable media player or any combination, the mobile device must have a speaker to out put the audio data (see also paragraph 0003).);
            However, Cherian in view of Lei further in view of Harrang does not specifically teach wherein the at least one processor is further configured to, based on audio data including a voice indicating that registration of the external device is completed as being received from the server.  
             Hebert teaches wherein the at least one processor is further configured to, based on audio data including a voice indicating that registration of the external device is completed as being received from the server (fig.1; paragraph 0084). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Cherian in view of Lei further in view of Harrang to incorporate the feature of wherein the at least one processor is further configured to, based on audio data including a voice indicating that registration of the external device is completed as being received from the server  in Cherian’s invention in view of Lei’s invention further in view of Harrang’s invention in order to provide a voice confirmation of a completion of registration to the user conveniently. 
Allowable Subject Matter
Claims 4, 10, 11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims whereas claims 4 and 18 need to overcome a rejection under 35 U.S.C. 112(b) for their dependency on the rejected claims 1 and 15 respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD S ELAHEE whose telephone number is (571)272-7536.  The examiner can normally be reached on Monday thru Friday; 8:30AM to 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/MD S ELAHEE/                                                                                                                                                                                                       MD SHAFIUL ALAM ELAHEE 
Primary Examiner, 
Art Unit 2653
April 22, 2021